


Exhibit 10.1

 

[g139073kgi001.jpg]

 

July 15, 2011

 

Mr. Robert P. Kerley

38 Intracoastal Drive

Madison, AL 35735

 

Dear Robert,

 

This is to confirm the offer from the Board of Directors to appoint you as the
interim principal financial officer of Walter Energy, Inc. (the “Company”). This
role, in effect as of 1 July 2011, will report directly to the Chief Executive
Officer of the Company and shall end on the date that a new principal financial
officer is appointed. You agree that your interim role with the Company shall
end effective on the same day as such appointment.

 

Your current terms and conditions of employment shall remain unchanged with the
exception of a Special Recognition Award (“Award”) in the amount of $7,500 for
each month, or portion of a month, that you are acting in this interim capacity.
The Award will be paid monthly in arrears on the last pay day of each month for
the duration of this appointment.

 

To the extent permitted by applicable law, any Award that may become payable to
you hereunder shall not be taken into account in computing your base salary or
other compensation for purposes of determining any benefits or compensation
payable to you or your beneficiaries or estate under (i) any pension,
retirement, life insurance or other benefit arrangement of the Company or any of
its subsidiaries, or (ii) any other agreement between you and the Company or any
of its subsidiaries.

 

The Company or any of its subsidiaries, as applicable, shall be authorized to
withhold from the payment of any Award that may become payable hereunder, the
amount of any applicable federal, state and local taxes, and other deductions,
as may be required to be withheld pursuant to any applicable law or regulation.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

If you are in agreement with this appointment, please sign below and return to
Mr. Graham Foyle-Twining via fax (205.776.7917) or pdf copy via email
(graham.foyle-twining@walterenergy.com) at your earliest convenience.

 

Yours truly,

 

 

/s/ Keith Calder

 

15/07/2011

Keith Calder

 

Date

Chief Executive Officer

 

 

Walter Energy, Inc.

 

 

 

 

 

 

 

 

/s/ Robert P. Kerley

 

7-27-11

Robert P. Kerley

 

Date

 

 

 

 

 

 

Initials

 

 

2

--------------------------------------------------------------------------------
